Exhibit 10(iii)(A)
 


April 19, 2011






Mr. Paul B. Domorski
****
****


Dear Paul:


On behalf of the Board of Directors of PAR Technology Corporation (“PAR”), I am
pleased to offer you the position of Chairman of the Board, President and Chief
Executive Officer of PAR on the terms set forth below.  Upon execution by you,
this letter will constitute your agreement (“Agreement”) with PAR regarding your
service during the period from and after April 25, 2011, your first official day
of employment (the “Start Date”).


1.  
Position.



During your term of your employment, you will have the title of Chairman of the
Board, President and Chief Executive Officer of PAR, reporting to the Board of
Directors (the “Board”).  You will be expected to spend full-time at PAR’s
corporate headquarters in New Hartford, New York.  You shall have the customary
duties, responsibilities and authority attendant to your position, subject to
the limitations provided for in PAR’s Articles of Incorporation or By-Laws and
subject to the power of the Board to expand or limit such duties,
responsibilities and authority from time to time.  As soon as practicable after
your Start Date, you will be appointed to the Board of Directors, for which you
will serve as Chairman.  With our pending filing of PAR’s annual proxy
statement, you will be nominated to serve as a member of the Board as a Class 3
member of the Board.  You will be expected to devote your full working time and
attention exclusively to the business and interests of PAR and to comply with
and be bound by PAR’s operating policies, procedures and practices.  In
addition, you may be requested from time to time to serve as director or officer
of one or more entities directly or indirectly controlled by PAR (“PAR
Affiliates”).  You may not render services to any other business without prior
approval of the Board, nor engage or participate, directly or indirectly, in any
business that is competitive in any manner with the business of PAR.


2.  
Annual Base Salary.



As of the Start Date, you will be compensated at an annualized salary of
$400,000 (“Annual Base Salary”), subject to applicable payroll deductions and
such federal, state and local taxes and other withholdings as are required by
law.  The Annual Base Salary shall be paid in accordance with PAR’s standard
payroll practices in effect from time to time.  You shall receive no additional
compensation for your service on the Board of PAR or a PAR Affiliate or your
service as an officer of a PAR Affiliate.


3.  
Annual Cash Bonus.



While employed hereunder, you will be eligible to receive an “Annual Cash Bonus”
in accordance with the terms of PAR’s Incentive Compensation Plan (“ICP”).  Your
annual participation in the ICP will be up to 65% of your Annual Base Salary and
based upon performance against financial targets associated with the Annual
Operating Plan (“AOP”) and specific business objectives determined jointly by
you and the Board on an annual basis.  Any Annual Cash Bonus payable to you
based on 2011 performance will be pro rata for the period from your Start Date
and December 31, 2011.


 
E-1 

--------------------------------------------------------------------------------

 
4.  
New Hire Option Award.



On your Start Date, you will be granted 250,000 non-qualified stock options
under the PAR Technology 2005 Equity Incentive Plan (the “New Hire
Options”).  Such options will be granted at the fair market value of the stock
as of the market close on the date of the grant and will vest equally over four
years (i.e., 25% of the grant will vest each year), with the first 25% of the
grant vesting on the first anniversary of the date of grant.  Share certificates
acquired through exercise of vested New Hire Options shall be “Legend Stock”,
possessing a printed legend setting forth a restriction on the transfer of that
certificate until the first anniversary of its acquisition (at which time the
legend will expire or be removed), although you may sell a portion of the shares
so acquired to pay income taxes due upon exercise of the New Hire Options.


5.  
Annual Long Term Incentive Plan.



The Board is committed to establishing an equity-based long term incentive
(“LTI”) plan designed to provide to senior management equity-based incentives
tied to long-term financial performance goals.  You will collaborate with the
Board and Compensation Committee of the Board in the development and
implementation of a LTI plan, setting forth the terms under which you and other
members of senior management will be eligible for participation in the LTI plan
beginning in 2012.


6.  
Benefits



(a)  
Annual Leave and Personal Time Off.  Annual Leave (i.e., vacation) will be
accrued at the rate of 13.333 hours per month, yielding four weeks Annual Leave
per fiscal year.  In addition, you will receive five Personal Time Off days per
fiscal year, although unused Personal Time Off may not be carried over to
succeeding years.  Use and carryover of Annual Leave and use of Personal Time
Off shall be in accordance with PAR’s policies, as such may be amended from time
to time.



(b)  
Benefits.  You will be entitled to participate in all employee benefit plans
from time to time in effect for PAR employees generally, as well as other
benefits offered to PAR senior executives, except to the extent such plans are
duplicative of benefits otherwise specifically provided for in this
Agreement.  Your participation shall be subject to the terms of the applicable
plan documents, as well as generally applicable policies associated with such
benefits, as such plan documents and policies may be amended from time to time.



(c)  
Commuting and Accommodation Expense Reimbursement.  PAR will reimburse you for
reasonable expenses for transportation and accommodations associated with your
presence in New Hartford, NY.  Should you relocate to the central New York area,
this reimbursement will end.



7.  
Term and Termination.



Your employment will be for an initial term of two years from your Start Date
(the “Initial Term”).  Thereafter, your employment with PAR will be on an “at
will” basis (the “At Will Term”).  Your employment with PAR may be terminated by
you or by PAR at any time as follows:


(a)  
Voluntary Termination During Initial Term.  You may terminate your employment
upon 90 days prior written notice (“Termination Notice”) to the Board at any
time in your discretion.  Upon receipt of any Termination Notice from you, PAR
may elect to terminate your employment effective immediately or on any date on
or after the date of receipt of the Termination Notice and prior to the
termination date provided in the Termination Notice.  The election of PAR to
accelerate the termination of your employment or reduce your responsibilities
after receipt of the Termination Notice shall not affect the characterization of
the termination as a termination by you pursuant to your original Termination
Notice, provided that PAR shall pay you all accrued entitlements up to the
termination date set forth in your original Termination Notice.



 
 

--------------------------------------------------------------------------------

 
(b)  
Specific Constructive Termination.  You may terminate your employment following
a “Change of Control”, as defined herein, upon written notice to the Board
within 10 days following a determination that you will not be offered the
position of Chief Executive Officer of the succeeding entity.



(c)  
Termination for Good Reason.  You may terminate your employment for “Good
Reason”, as defined herein, upon written notice to the Board within 10 days of
Good Reason being established.  Notwithstanding the limitation of waivers
provided in paragraph 14.e. (Miscellaneous; Waivers) below, in the event you do
not exercise your right to terminate your employment for Good Reason within the
specified 10 day period, you will be deemed to have waived the right to do so
for the Good Reason established.



(d)  
Termination for Cause.  PAR may terminate your employment upon written notice to
you at any time following a determination by the Board that there is “Cause” (as
defined herein) for such termination.



(e)  
Termination Without Cause.  PAR may terminate your employment upon four weeks
written notice to you, or payment in lieu thereof, at any time in the sole
discretion of the Board without a determination that there is a Cause for such
termination.



(f)  
Termination Due to Death or Disability.  Your employment and this Agreement
shall terminate immediately and automatically upon your death or “Disability”,
as defined herein.  In the event of either and the subsequent termination
hereunder, PAR shall have no further obligation or liability to you or relating
to your employment or this Agreement, other than the Accrued Payment.  Any life
insurance or disability benefits you are eligible to receive shall be paid in
accordance with the applicable insurance policies.



8.  
Effect of Termination.



(a)  
Accrued Rights.  Except as otherwise provided in Paragraph 8 (b) (Termination of
Benefits), upon termination of your employment hereunder, PAR shall only be
obligated to pay you or your estate the accrued and unpaid Annual Base Salary,
unpaid business expenses and any accrued and vested pension welfare and fringe
benefits under the employee benefit plans in which you participated, including
any unpaid accrued Annual Leave pay (collectively, the “Accrued Rights”), if
any, owing to you, in each case up to the date of termination of employment.



(b)  
Termination of Benefits.  Except for any right of continuation of benefits
coverage to the extent provided by applicable law (e.g., health insurance
coverage under Title X of the Consolidated Budget Reconciliation Act of 1985),
all benefits shall terminate pursuant to the terms of the applicable benefit
plans as of the Termination Date.



(c)  
Special Constructive Termination.



i)  
Friendly Change of Control.  In the event you elect to terminate your employment
due to a Change of Control resulting from a Merger, as defined herein,
recommended to shareholders by the Board (i.e., approved and supported by the
Board) prior to consummation, subject to Paragraph 8 (j) (Condition Precedent to
Severance Payments), PAR shall be obligated to pay you the sum of: 1) your then
current Annual Base Salary and 2) an amount equal to the prior year’s Annual
Cash Bonus, if any, paid to you (the sum representing “Severance”).



ii)  
Hostile Change of Control.  In the event you elect to terminate your employment
due to a Change of Control resulting from a Merger, as defined herein, which the
Board has recommended against to shareholders prior to consummation (i.e., a
hostile transaction not supported by the Board), subject to Paragraph 8 (j)
(Condition Precedent to Severance Payments), PAR shall be obligated to pay you
Severance equal to the product of three times the sum of: 1) your then current
Annual Base Salary and 2) an amount equal to the prior year’s Annual Cash Bonus,
if any, paid to you.

iii)  
Accelerated Vesting Upon Change of Control.  In the event of a Change of
Control, all unvested equity interests held by you shall immediately vest.  In
connection with stock options, such vested options shall be eligible for
exercise until the earlier of a) the expiration date of the grant or b) the
expiration of 90 days following the Termination Date.



 
 

--------------------------------------------------------------------------------

 
(d)
Termination for Good Reason.  In the event you elect to terminate your
employment for Good Reason, subject to Paragraph 8 (j) (Condition Precedent to
Severance Payments), PAR shall be obligated to pay you Severance equal to the
sum of:  1) your then current Annual Base Salary and 2) an amount equal to the
prior year’s Annual Cash Bonus, if any, paid to you.  As of the Termination
Date, 50% of any unvested stock options received by you as part of the New Hire
Option grant shall vest and be eligible for exercise until the earlier of a) the
expiration date of the grant or b) the expiration of 90 days following the
Termination Date.  All other vesting of any other equity interests you hold will
cease as of the Termination Date.  To the extent such unvested equity grants are
in the form of Restricted Stock, PAR shall exercise its right under the terms of
the grant to repurchase such unvested Restricted Stock for par value of $0.02
per share.



(e)
Termination for Cause.  If your employment is terminated at any time by PAR for
Cause, PAR shall only be obligated to pay to you your accrued and unpaid Annual
Base Salary and other Accrued Rights, if any, owing to you hereunder (except to
the extent that the benefit plans and/or policies permit PAR to withhold
benefits to you by reason of termination for Cause) up to the Termination
Date.  Upon such termination, vesting of any unvested equity interests held by
you shall cease.  To the extent such unvested equity grants are in the form of
Restricted Stock, PAR shall exercise its right under the terms of the grant to
repurchase such unvested Restricted Stock for par value of $0.02 per share.



(f)
Termination During Initial Term Without Cause.  If your employment is terminated
during the Initial Term by PAR for any reason other than for Cause, PAR shall be
obligated to pay you only your accrued and unpaid Annual Base Salary, other
Accrued Rights, if any, and, subject to Paragraph 8 (j)  (Condition Precedent to
Severance Payments) Severance equal to the sum of: 1) the greater of one year of
your then current Annual Base Salary or the amount of your Annual Base Salary
for the period commencing on the Termination Date and ending on April 25, 2013;
and 2) an amount equal to the prior year’s Annual Cash Bonus, if any, paid to
you.  As of the Termination Date, 50% of any unvested stock options received by
you as part of the New Hire Option grant shall vest and be eligible for exercise
until the earlier of a) the expiration date of the grant or b) the expiration of
90 days following the Termination Date.  All other vesting of any other equity
interests you hold will cease as of the Termination Date.  To the extent such
unvested equity grants are in the form of Restricted Stock, PAR shall exercise
its right under the terms of the grant to repurchase such unvested Restricted
Stock for par value of $0.02 per share.



(g)
Termination During At Will Term Without Cause.  If your employment is terminated
during the first three years of the At Will Term (i.e., during the period
beginning with the second anniversary of your Start Date, April 25, 2013, and
ending on the fifth anniversary of your Start Date, April 25, 2016) by PAR for
any reason other than for Cause, PAR shall only be obligated to pay you your
accrued and unpaid Annual Base Salary, other Accrued Rights, and, subject to
Paragraph 8 (j) (Condition Precedent to Severance Payments), Severance equal to
the sum of: 1) your then current Annual Base Salary; and 2) an amount equal to
the prior year’s Annual Cash Bonus, if any, paid to you.  If your employment is
terminated by PAR for any reason other than for Cause before the fourth
anniversary of your Start Date (i.e., April 26, 2015), 50% of any unvested stock
options received by you as part of the New Hire Option grant shall vest and be
eligible for exercise until the earlier of a) the expiration date of the grant
or b) the expiration of 90 days following the Termination Date.  All other
vesting of any other equity interests you hold will cease as of the Termination
Date.  To the extent such unvested equity grants are in the form of Restricted
Stock, PAR shall exercise its right under the terms of the grant to repurchase
such unvested Restricted Stock for par value of $0.02 per share.



 
 

--------------------------------------------------------------------------------

 
(h)
Termination Due to Death or Disability.  If your employment is terminated at any
time due to death or Disability, PAR shall only be obligated to pay to you or
your estate, as the case may be, your accrued and unpaid Annual Base Salary and
other Accrued Rights, if any, owing to you hereunder as of the last day of your
employment.



(i)
Sole Obligation of PAR.  In the event of termination of your employment, the
sole obligation of PAR hereunder shall be its obligation to make the payments
called for by the applicable provisions of this Paragraph 8, and PAR shall have
no further contractual obligation to you and shall have no other obligation to
you or to your beneficiary or your estate whatsoever, except as otherwise
provided by statute or under the terms of any employee benefit plans or programs
then maintained by PAR in which you participate.



(j)
Condition Precedent to Severance Payments.  Any provision to the contrary in
this Agreement notwithstanding, PAR shall not be obligated to make any Severance
payments to you unless: 1) you shall have executed and delivered to PAR, within
30 days of the Termination Date, a general release of all claims against PAR and
any of its Directors, officers, managers, agents, investors and other affiliates
in form and substance reasonably satisfactory to PAR, which release shall
include an agreement by you not to disparage PAR; 2) all applicable
consideration periods and rescission periods provided by law shall have expired;
and 3) you are in material compliance with your confidentiality, non-compete and
non-solicitation obligations as of the dates of the Severance payments.  Any
portion of Severance payment linked to prior year’s Annual Cash Bonus is
intended to be reciprocally adjusted should the prior year’s Annual Cash Bonus
be subject to any clawback required by law.



(k)
Resignation.  Upon any termination of your employment hereunder for any reason,
with or without Cause, whether by PAR or by you, you shall be deemed to have
resigned from all positions as an officer, director, manager, employee and any
other position within PAR and/or PAR Affiliates that you may hold as of the
Termination Date.



9.  
Conditions Precedent to Employment.



You understand and agree your employment hereunder is conditioned upon your
execution of certain ancillary agreements containing confidentiality,
non-compete, non-solicitation and assignment of intellectual property
obligations.  In addition, your employment hereunder is conditioned upon results
considered favorable by the Board in connection with verification of education,
experience, criminal background check and passing PAR’s standard drug test.


10.  
Mediation.



You understand and agree, except for matters in which injunctive relief is
required to prevent immediate and irreparable harm to either party to this
Agreement, for any dispute regarding the interpretation or enforcement of this
Agreement that cannot be resolved by good faith discussion, it shall be a
condition precedent to either party’s right to commence litigation that the
parties shall have participated in at least 16 hours of non-binding mediation
before an independent mediator mutually agreed upon by the parties.


11.  
Definitions.



As used in this Agreement, the following terms shall have the meanings set forth
below:


(a)
“Cause” shall mean any of the following that occurs after the Start Date:

 
 
i)
willful failure to perform your duties and responsibilities to the Board, PAR,
or PAR Affiliates; or

 
 
ii)
gross negligence, misconduct, fraud, or breach of fiduciary duty to PAR, PAR
Affiliates, or PAR shareholders; or

 
 
 

--------------------------------------------------------------------------------

 
 
iii)
embezzlement, theft, misappropriation of assets or property (tangible or
intangible) of PAR or PAR Affiliates, or material dishonesty; or

 
 
iv)
act(s) or conduct that create or is reasonably anticipated to create adverse
publicity for PAR or PAR Affiliates; or

 
 
v)
violation of PAR’s policies regarding compliance and professional behavior
including, but not limited to: “Code of Business Conduct and Ethics” (Policy 708
and 708A); "Use of Company Resources and Security of Company Sensitive
Information” (Policy 431); “Controlled Substances/Illegal Drugs and Alcoholic
Beverages Prohibition” (Policy 421); or "Workplace Discrimination/
Harassment/Non-Fraternization” (Policy 419) policies as set forth in PAR’s
Manager’s Manual; or

 
 
vi)
indictment for, plea of guilty or nolo contendre, or conviction of a felony
related to PAR’s business, or a crime involving dishonesty, misappropriation of
any funds or property, fraud or embezzlement, violation of the Foreign Corrupt
Practices Act, violation of federal or state securities laws or violation of
other applicable laws and regulations or immoral conduct that adversely affects
PAR’s business; or

 
  vii)
breach of the confidentiality or non-compete covenants set forth in agreements
ancillary to this Agreement.



b)
“Change in Control” shall mean the consummation of (i) a reorganization, merger
or consolidation (any of the foregoing, a “Merger”), in each case, with respect
to which all or substantially all of the individuals and entities who were the
beneficial owners of the outstanding voting stock of PAR immediately prior to
such Merger do not, following such Merger, beneficially own, directly or
indirectly, more than 50% of the then outstanding shares of common stock of the
company resulting from the Merger, (ii) a complete liquidation or dissolution of
PAR, or (iii) the sale or other disposition of all or substantially all of the
assets of PAR.



c)
“Disability” shall mean any physical incapacity or mental incompetence as a
result of which you are unable to perform the essential functions of your
position for an aggregate of 120 days, whether or not consecutive.



d)
“Good Reason” shall mean the occurrence of any one of the following conditions
and the failure of PAR to correct such condition within 15 business days
following receipt of written notice from you that such condition exists: (i)
reduction in your compensation; (ii) material diminution in the nature or scope
of your responsibilities, duties or authority; or (iii) relocation of the
position outside of the Northeast or Mid-Atlantic regions of the United
States.  For the avoidance of all doubt, however, the sale or disposition of one
or more divisions or one or more subsidiaries in pursuit of implementation of a
plan pursuant to a board approved open strategy will not constitute a diminution
of responsibilities.



e)
“Non-Qualified Stock Option” shall mean that stock option that does not qualify
as an Incentive Stock Option under Section 422 of the Internal Revenue Code of
1986, as amended, or any successor statute and any regulations promulgated there
under.



14.
Miscellaneous.



a)
Absence of Conflict.  You represent that upon the Start Date your performance of
your duties under this Agreement will not breach any other agreement to which
you are a party.
 

b)
Notices.  Any notice or other communication in connection with this Agreement
shall be deemed to be delivered as if in writing and delivered in person or to
the last known address of the party to whom the notice is being given.  Notices
may be delivered by hand, U.S. mail, recognized overnight courier such as
Federal Express or UPS, by confirmed facsimile transmission to an operational
fax number or by confirmed email transmission to an operational email
address.  Notices to PAR shall be addressed to the Corporate Secretary with a
copy to the Legal Department.



 
 

--------------------------------------------------------------------------------

 
c)
Severability.  The parties agree that each provision contained in this Agreement
shall be treated as a separate and independent clause, and the unenforceability
of any one clause shall in no way impair the enforceability of any of the other
clauses herein.  Moreover, if one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to scope,
activity or subject, such provisions shall be construed by the appropriate
judicial body by limiting and reducing it or them, so as to be enforceable to
the extent compatible with the applicable law.



d)
Entire Agreement.  This Agreement and the ancillary agreements referenced herein
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede and replace any prior agreements, representations or
understandings (written or oral) between or among you and PAR relating to your
service to and/or employment by PAR and/or relating to any rights upon
separation of you from PAR; provided, however, that nothing herein shall alter
or otherwise modify the terms and conditions set forth in any equity
awards.  All promises, representations, understandings, warranties and
agreements with reference to the subject matter hereof and inducements to the
making of this Agreement relied upon by any party hereto have been expressed in
this Agreement.  This Agreement may not be amended except by a writing signed by
the party against whom enforcement thereof is sought.  The foregoing
notwithstanding, however, it is agreed this Agreement may be amended by PAR to
the extent necessary to comply with executive compensation rules currently in
force or as may be adopted by the Security and Exchange Commission and/or any
stock exchange upon which the stock of PAR is traded.



e)
No Waiver.  No term or condition of this Agreement shall be deemed to have been
waived, except by a statement in writing signed by you and an officer of PAR
duly authorized by its Board of Directors.  Any written waiver shall not be
deemed a continuing waiver unless specifically stated, shall operate only as to
the specific term or condition waived and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived.



f)
Survival.  The provisions which by their nature ought to survive termination
shall survive the termination of this Agreement.



g)
Assignability; Binding Nature.  This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors, heirs (in your
case) and permitted assigns.  Rights or obligations of PAR may be assigned or
transferred by PAR without your consent.  None of your rights or obligations
under this Agreement may be assigned or transferred by you other than your
rights to compensation and benefits, which may be transferred only by will or
operation of law.  In the event of a Change of Control, PAR shall require this
Agreement to be assumed by the successor entity.



h)
Waiver of Jury Trial.  Each party hereto hereby expressly waives any right to a
trial by jury in any action or proceeding to enforce or defend any rights or
remedies under or pursuant to this Agreement or under any agreement, document or
instrument delivered or which may in the future be delivered in connection
herewith or arising from or relating to any relationship existing in connection
with this Agreement, and agrees that any such action or proceeding shall be
tried before a court and not before a jury.



i)
Governing Law; Jurisdiction and Venue.  Every controversy, dispute or claim
arising out of or relating to this Agreement shall be governed by the laws of
the State of New York, without regard to its conflicts-of-laws provisions that
if applied might require the application of the laws of another
jurisdiction.  The parties hereby irrevocably and expressly submit to the
exclusive personal jurisdiction and agree to the exclusive venue of the Supreme
Court of the State of New York and the United States District Court for the
Northern District of New York, to the exclusion of all other courts, for the
purposes of litigating every controversy, dispute or claim arising out of or
relating to this Agreement, and you waive your right to litigate any such
controversy, dispute or claim in other courts.



 
 

--------------------------------------------------------------------------------

 
j)
Captions and Headings.  The captions and paragraph headings used in this
Agreement are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.



k)
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original but all of which together shall constitute one
and the same instrument.  This Agreement shall become effective when each party
shall have received counterparts signed by the other party.  Signatures provided
by facsimile, “PDF” or other electronic means shall have the same effect as
originals.



l)
Taxes and Tax Gross Ups.  Any payments made to you pursuant to this Agreement,
including Severance, are subject to applicable federal, state and local tax
regulations and withholdings. To avoid all doubt, you will not be entitled to
receive any tax “gross up” payments (i.e., you will be responsible for payment
of all applicable tax obligations associated with any payments made to you
pursuant to this Agreement).  Without limiting the generality of the foregoing,
you will not be entitled to receive any excise tax “gross up” in the event of a
trigger of Internal Revenue Code § 280G or § 4999.  Further, should any payment
under this Agreement constitute a deferral of compensation subject to Internal
Revenue Code § 409A, then to the extent you qualify as a “specified employee”
any payment made upon “separation from service” (as defined under such § 409A)
shall not be made until the first business day of the seventh month following
your separation of service within the meaning of such § 409A.



Please indicate your acceptance of the terms of this agreement by signing in the
space indicated below.


Accepted:                                                                           Accepted:








_________________________         _________________________
John W. Sammon               Paul A. Domorski


Date:  ____________________         Date:  ____________________
 
 
 
 